Exhibit 10.40

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 2nd day of April, 2007, by and among Michael Foods,
Inc., a Delaware corporation having its principal executive offices in
Minnetonka, Minnesota (the “Company”), David S. Johnson (the “Executive”), and
for the purposes of Section 2(c) hereof, Michael Foods Investors, LLC, a
Delaware limited liability company and ultimate controlling entity of the
Company (“Holdings”).

WHEREAS, the Company desires to employ the Executive as a member of the
Company’s senior management in the best interests of the Company and its
shareholders; and

WHEREAS, the Executive is willing to serve the Company on the terms and
conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. Subject to the terms and conditions of this Agreement,
including Section 3, the Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve in the employ of the Company, for the period
commencing on the date hereof (the “Effective Date”) and ending on the second
anniversary of such Effective Date (the “Employment Period”), provided, however,
that commencing on the first anniversary of the Effective Date and each
subsequent anniversary thereafter, the Employment Period shall automatically be
extended for one additional year.

2. Terms of Employment.

a. Position and Duties.

i. During the Employment Period, the Executive shall serve initially as
President, Chief Operating Officer and CEO-elect of the Company with the
appropriate authority, duties and responsibilities attendant to such positions.
Executive may also serve, at the request of the Company, as a Director of the
Company and each of its subsidiaries. If the Executive is still employed by the
Company at the time of the Company’s December 2007 meeting (currently scheduled
for December 7, 2007) (the “December Meeting”), the Executive will be appointed
Chief Executive Officer of the Company and will be elected to the Board of
Directors of the Company.

ii. During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities; provided that, the Executive may continue his present
participation on the Board of Directors of AJ Gallagher Insurance Company so
long as such participation does not materially interfere with the Executives
duties hereunder.



--------------------------------------------------------------------------------

b. Compensation.

i. Annual Base Salary. Effective immediately, and during the Employment Period,
the Executive shall receive an annual base salary (“Annual Base Salary”) of at
least $650,000, the competitiveness of which shall be periodically reviewed and
adjusted in accordance with Company policy; provided that, upon promotion of the
Executive to Chief Executive Officer of the Company, his Annual Base Salary
shall be increased to $750,000, effective as of the first pay period in the
month following such promotion. Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased.

ii. Annual Bonus. During the Employment Period, the Executive shall participate
in such bonus arrangements as may be approved by the Compensation Committee of
the Board (the “Compensation Committee”) (the aggregate of all payments made
under such bonus arrangements being herein referred to as the “Annual Bonus”).
Executive’s aggregate bonus opportunity will be no less than 100% of Annual Base
Salary and the “Target Bonus” will be no less than 75% of Annual Base Salary or
greater as determined by the Compensation Committee. For the calendar year
ending December 31, 2007, the Executive will be guaranteed a minimum bonus of
50% of the amount of Annual Base Salary actually paid during 2007(e.g. if
Executive works for five (5) full months during 2007, then the guaranteed bonus
is 50% of the base salary paid for such 5 months). The Annual Bonus shall be
paid within two and one-half months of the end of the fiscal year of the Company
to which it relates. If a Change in Control occurs, the Executive shall be paid
at least the Target Bonus for the year in which such Change in Control occurs.

iii. Other Employee Benefit Plans. During the Employment Period, except as
otherwise expressly provided herein, the Executive shall be entitled to
participate in all health and welfare employee benefit plans, practices,
policies and programs and fringe benefits of the Company (it being understood
that such plans do not include any equity incentive plans) on a basis no less
favorable than that provided to any other executive of the Company.

iv. Relocation, Commuting and Living Expenses. It is expected that Executive
will relocate his work week residence to a location within reasonable commuting
distance of the principal executive office of the Company. The Company shall pay
Executive a lump sum of $125,000 to cover incidental and indirect costs of
relocation, house hunting trips, commuting, home purchase and sale expenses and
interim living expenses for Executive and his family. Such payment will be made
within 30 days of the Effective Date of this Agreement.

 

2



--------------------------------------------------------------------------------

v. Vacation. Executive shall be entitled to four (4) weeks of vacation time each
year or such greater time as may be authorized by the Board of Directors.

c. Equity. Concurrently with the Effective Date and conditioned upon execution
by the Executive of a senior management unit subscription agreement containing
the terms summarized below, Holdings shall issue to the Executive 7,500 Class D
units of Holdings for a purchase price of $500,000, such units having the terms
set forth in Holdings’ limited liability company agreement previously delivered
to the Executive (the “Units”). The Units will be subject to vesting in three
equal installments, with the first one-third vesting on the first anniversary of
the Effective Date, the second one-third vesting on the second anniversary of
the Effective Date and the last one-third vesting on the third anniversary of
the Effective Date. The Units shall become 100% vested upon the occurrence of a
Change of Control. Upon termination of the Executive’s employment for any
reason, Holdings, at its option, may repurchase the Units at the following
price:

(i) with respect to the unvested Units:

(A) if terminated by the Company for Cause or by the Executive other than for
Good Reason, death or Disability, then at a price equal to the lower of (1) the
original price paid by the Executive for the Units (“Cost”), and (2) the fair
market value of the Units on the Date of Termination; and

(B) if terminated for any reason other than as set forth in (i) (A) above, at a
price equal to Cost; and

(ii) with respect to the vested Units:

(A) if terminated by the Company for Cause or by the Executive other than for
Good Reason, death or Disability, then at a price equal to Cost; and

(B) if terminated for any reason other than as set forth in (ii) (A) above, at a
price equal to the greater of (1) Cost, and (2) the fair market value of the
Units on the Date of Termination.

3. Termination of Employment.

a. Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with
Section 9(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. In the event the Executive has been
unable

 

3



--------------------------------------------------------------------------------

to perform his job responsibilities as a result of chronic illness, physical,
mental or any other disability for 240 or more days in any consecutive 12 month
period or 270 or more days in any consecutive 24 month period, then the Company
shall be able to terminate the Executive’s employment without providing the
written notice referred to above (and the “Disability Effective Date”“ shall be
the date of such termination). For purposes of this Agreement, “Disability”
shall mean a determination by the Company in its sole discretion that Executive
is unable to perform his job responsibilities as a result of chronic illness,
physical, mental or any other disability for a period of six months or more.

b. With or Without Cause. The Company may terminate the Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

i. the failure of the Executive to perform substantially the Executive’s duties
with the Company or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), and such failure continues
for a period of twenty-one (21) days after a written demand for substantial
performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed the Executive’s duties, or

ii. the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company, or

iii. conviction of a felony or guilty or nolo contendere plea by the Executive
with respect thereto.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer
(while the Executive does not serve as such) or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than 75% of the
entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described in subparagraph (i),
(ii) or (iii) above, and specifying the particulars thereof in detail.

 

4



--------------------------------------------------------------------------------

c. Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive:

i. the assignment to the Executive of any duties inconsistent with the
Executive’s title and position (including status, offices and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2(a)(i) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive; provided that it is specifically
understood if such a change is made by the Company within twelve (12) months
following a Change in Control of the Company, the Executive may terminate for
Good Reason (A) if Executive so terminates within one month of the occurrence of
such change in position, authority, duties and responsibilities being made, and
(B) only if the Executive provides, for a period of up to 6 months following the
occurrence of such change, such reasonable transition services as may be
requested by the acquiror in such Change of Control, it being understood that
for purposes of calculating any severance payments hereunder that the Date of
Termination shall be the date on which such transition services terminate.

ii. any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement, or, following a Change of Control, the failure
by the Company to review and provide increases in Annual Base Salary in a manner
that is consistent with the acquiror’s review and compensation policy for other
senior executives, in each case other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

iii. the failure of the Company upon a change in Control to (A) continue in
effect any employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which Executive is participating immediately
prior to such Change in Control or the taking of any action by the Company which
would adversely affect Executive’s participation in or reduce Executive’s
benefits under any such plan, unless Executive is permitted to participate in
other plans providing Executive with substantially comparable benefits, or
(B) provide Executive with paid vacation in accordance with the most favorable
past practice of the Company as in effect for Executive immediately prior to
such Change in Control;

iv. any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement for Cause, death or
Disability;

v. any failure by the Company to comply with and satisfy Section 8(c) of this
Agreement;

 

5



--------------------------------------------------------------------------------

vi. any requirement that the Executive be based anywhere more than fifty
(50) miles from the principal executive office of the Company; or

vii. the failure to be appointed Chief Executive Officer of the Company at the
December Meeting (if Executive terminates within 30 days following such
failure).

d. Notice of Termination. Any termination by the Company or by the Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 10(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

e. Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company other than for death or Disability, the
date of receipt of the Notice of Termination or any later date specified therein
within 30 days of such notice, (ii) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be, and (iii) if the Executive’s
employment is terminated by the Executive, thirty days after the giving of such
notice by the Executive provided that the Company may elect to place the
Executive on paid leave for all or any part of such 30-day period.

f. Change in Control. “Change in Control” means the consummation of a
transaction, whether in a single transaction or in a series of related
transactions that are consummated contemporaneously (or consummated pursuant to
contemporaneous agreements), with any party or parties other than THL or its
affiliates on an arm’s-length basis, pursuant to which (a) such party or
parties, directly or indirectly acquire (whether by merger, stock purchase,
recapitalization, reorganization, redemption, issuance of capital stock or
otherwise) more than 50% of the voting stock of the Company, (b) such party or
parties, directly or indirectly, acquire assets constituting all or
substantially all of the assets of the Company and its subsidiaries on a
consolidated basis, or (c) prior to an initial public offering of the Company
Common Stock pursuant to an offering registered under the 1933 Act, Thomas H.
Lee Equity Fund V, L.P., a Delaware limited partnership, or its affiliates,
cease to have the ability to elect, directly or indirectly, a majority of the
Board of Directors of the Company.

4. Obligations of the Company upon Termination.

 

6



--------------------------------------------------------------------------------

a. Death or Disability. If, during the Employment Period, the Executive’s
employment shall terminate on account of death or Disability: ;

i. the Company shall pay to the Executive or his estate or beneficiaries in a
lump sum in cash within 30 days after the Date of Termination the sum of (x) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, and (y) the product of (1) the Target Bonus and (2) a
fraction, the numerator of which is the number of whole and partial months in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is 12, to the extent not theretofore
paid (the sum of the amounts described in clauses (x) and (y) shall be
hereinafter referred to as the “Accrued Obligations”);

ii. to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive or his estate or beneficiaries any other amounts or
benefits required to be paid or provided or which the Executive is entitled to
receive under any plan, program, policy or practice of or contract or agreement
with the Company and its affiliated companies through the Date of Termination
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”); and

iii. the Company shall pay to the Executive or his estate or beneficiaries in
cash an amount equal to the product of (x) two (2) and (y) the sum of the
Executive’s current Annual Base Salary and Target Bonus, payable in twenty-four
(24) equal monthly installments in accordance with the Company’s regular payroll
practices, commencing the month following the Date of Termination; provided
however, that if the Executive’s employment is terminated for the reasons set
forth in this Section 4(a) prior to the December Meeting, the two (2) referenced
in clause (x) above shall instead be deemed to be “one (1)” and such amount
shall be payable in twelve (12) equal monthly installments in accordance with
the Company’s regular payroll practices, commencing the month following the Date
of Termination.

b. By the Company for Cause; By the Executive Other than for Good Reason. If the
Executive’s employment is terminated for Cause or the Executive terminates his
employment without Good Reason during the Employment Period, this Agreement
shall terminate without further obligations to the Executive other than the
obligation to pay to the Executive (i) his Annual Base Salary through the Date
of Termination to the extent theretofore unpaid and (ii) the Other Benefits.

c. By the Company Other than for Cause, Death or Disability; By the Executive
for Good Reason. If, during the Employment Period, the Executive’s employment is
terminated by the Executive for Good Reason or by the Company other than for
Cause and other than on account of death or Disability;

 

7



--------------------------------------------------------------------------------

i. the Company shall pay to the Executive:

1. in one lump sum in cash within thirty (30) days after the Date of
Termination, the Accrued Obligations (including, if such termination occurs
prior to the December Meeting, the guaranteed bonus set forth in
Section 2(b)(ii)); and

2. the amount equal to the product of (x) two (2) and (y) the sum of the
Executive’s current Annual Base Salary and Target Bonus, payable in twenty-four
(24) equal monthly installments in accordance with the Company’s regular payroll
practices, commencing the month following the Date of Termination; provided
however, that if the Executive’s employment is terminated for the reasons set
forth in this Section 4(c) prior to the December Meeting, the two (2) referenced
in clause (x) above shall instead be deemed to be “one (1)” and such amount
shall be payable in twelve (12) equal monthly installments in accordance with
the Company’s regular payroll practices, commencing the month following the Date
of Termination; and

ii. the Company shall provide the Executive with the Other Benefits.

d. Welfare Benefits. In the event of a termination described in Section 4(a) or
4(c), for a period of two (2) years following Executive’s Date of Termination
the Company shall continue to provide medical, dental and life insurance
benefits to the Executive, his spouse and children under age 25 on the same
basis, including without limitation employee contributions, as such benefits are
then currently provided to the Executive (“Welfare Benefits”); provided that if
the Executive’s Date of Termination occurs prior to the December Meeting for
reasons described in Section 4(a) or 4(c), then the Welfare Benefits shall
continue for one (1) year; provided further that the provision of such Welfare
Benefits shall cease in the event that Executive becomes eligible to receive
comparable benefits from another employer (either because he becomes employed
by, or becomes an independent contractor with respect to such employer).

e. Liquidated Damages. The benefits and amounts payable to Executive under this
Section 4 shall be deemed liquidated damages.

f. Certain Additional Payments by the Company.

i. Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 4(f)) (a "Payment") would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with

 

8



--------------------------------------------------------------------------------

respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments; provided, however, that, with
respect to any transaction (or series of related transactions giving rise to
such Excise Tax), the Company shall in no event be required to make any Gross-Up
Payment to any employee of the Company or its Subsidiaries with respect to any
such transaction, to the extent that, when taken together with all Gross-Up
Payments made to all other employees in respect of such transaction, the
Gross-up Payments would exceed $16,300,000 in the aggregate; and provided
further that in the event the aggregate amount of Gross-Up Payments required to
be made by the Company in connection with any transaction, together with any
Gross-Up Payments made in respect of all previous transactions occurring on or
after the date hereof, exceeds the applicable limitation set forth in the
preceding sentence, the Executive shall be entitled to receive the lesser of
(i) the actual amount of Gross-Up Payment payable to the Executive as calculated
above or (ii) a pro rata portion of the aggregate Gross-Up Payments paid by the
Company to all employees (such pro rata portion to be determined based upon the
ratio of (A) the full Gross-Up Payment the Executive would be otherwise entitled
to receive hereunder but for such limitation, to (B) the full aggregate Gross-Up
Payments to be paid to all employees but for such limitation).

For purposes of this Agreement, the term "Reduced Amount" shall mean the
greatest amount that could be paid to the Executive such that the receipt of
Payments would not give rise to any Excise Tax. Notwithstanding the foregoing
provisions of this Section 4(f)(i), if it shall be determined that the Executive
is entitled to a Gross-Up Payment, but that the Payments do not exceed 120% of
the Reduced Amount, then no Gross-Up Payment shall be made to the Executive and
the Payments, in the aggregate, shall be reduced to the Reduced Amount.

ii. Subject to the provisions of Section 4(f)(iii), all determinations required
to be made under this Section 4(f), including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the Company's
independent auditors or such other certified public accounting firm reasonably
acceptable to the Executive as may be designated by the Company (the "Accounting
Firm") which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 4(f), shall be paid by the Company to the Executive not later than the
due date for the payment of any Excise Tax. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4(f)(iii) and the Executive thereafter is required to make a payment of
any Excise Tax, the Accounting

 

9



--------------------------------------------------------------------------------

Firm shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid by the Company to or for the benefit of
the Executive.

iii. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

 

  A. give the Company any information reasonably requested by the Company
relating to such claim,

 

  B. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  C. cooperate with the Company in good faith in order to effectively contest
such claim, and

 

  D. permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 4(f)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with

 

10



--------------------------------------------------------------------------------

respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

iv. If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 4(f)(iii), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 4(f)(iii), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

v. Notwithstanding anything contained herein to the contrary, in connection with
any transaction or series of transactions occurring after the date hereof, the
Executive shall not be entitled to any Gross-Up Payment unless the Executive
shall have provided to the Company such documentation as the Company may
reasonably request to permit the Company to claim that a portion of the Payments
do not constitute "parachute payments" under Section 280G of the Code. The
Executive shall only be required to deliver such documentation with respect to
an amount of the Payments in excess of the Reduced Amount.

5. Noncompetition and Nonsolicitation. Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company’s
and its subsidiaries’ trade secrets and other confidential information
concerning the Company and such subsidiaries and that his services will be of
special, unique and extraordinary value to the Company and its subsidiaries.
Therefore Executive agrees that:

a. Noncompetition. During the period commencing on the Effective Date and ending
on (i) the second anniversary of the date that Executive’s employment with the
Company terminates if such termination occurs after the December Meeting, or
(ii) the first anniversary of the date that the Executive’s employment with the
Company terminates if such termination occurs on or before the December Meeting
(such period the “Restricted Period”), Executive shall not, for himself or on
behalf of any other person, firm, partnership, corporation, or other entity,
engage, directly or indirectly, as an executive, agent, representative,
consultant, partner, shareholder or holder of any other financial interest, in
(A) Cargill, Inc. or (B) any business that competes with the Company in the
business of the production, distribution or sales of eggs or egg products,
refrigerated potato products or any other business engaged in by the Company at
the time

 

11



--------------------------------------------------------------------------------

of termination of Executive’s employment with the Company (a “Competing
Business”), it being understood that Executive’s activities shall not breach
this Section 5(a)(B) where Executive is employed by a person, firm, partnership,
corporation or other entity engaged in a variety of activities, including the
Competing Business but Executive is not engaged in or responsible for the
Competing Business of such entity. A Competing Business shall not include a
business engaged in the production, distribution or sale of branded cheese
products. Nothing herein shall prohibit Executive from being a passive owner of
not more than 2% of the outstanding publicly traded stock of any class of a
Competing Business so long as Executive has no active participation in the
business of such entity, except to the extent permitted above. Executive
acknowledges that this Agreement, and specifically, this Section 5, does not
preclude Executive from earning a livelihood, nor does it unreasonably impose
limitations on Executive’s ability to earn a living. In addition, Executive
agrees and acknowledges that the potential harm to the Company of its
non-enforcement outweighs any harm to Executive of its enforcement by injunction
or otherwise.

b. Nonsolicitation. During the Restricted Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company or its subsidiaries to leave the employ of the Company
or its subsidiaries, or in any way interfere with the relationship between the
Company or any of its subsidiaries and any employee thereof, (ii) hire any
person who was an employee of the Company or any of its subsidiaries within 180
days prior to the time such employee was hired by Executive, (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or any of its subsidiaries to cease doing business with the Company
or its subsidiaries or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and the Company or any
subsidiary or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company or any of its
subsidiaries and with which the Company or any of its subsidiaries has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its subsidiaries in the
one-year period immediately preceding Executive’s termination of employment with
the Company.

c. Enforcement. The parties to this Agreement hereby agree and stipulate that
(i) the restrictions contained in this Agreement are reasonable and necessary in
order to protect the Company’s and its subsidiaries’ legitimate business
interests and (ii) in the event of any breach or violation of this Agreement or
of any provision hereof by Executive, the Company and its subsidiaries will have
no adequate remedy at law and will suffer irreparable loss and damage thereby.
The parties hereby further agree and stipulate that in the event of any such
breach or violation, either threatened or actual, the Company’s and its
subsidiaries’ rights shall include, in addition to any and all other rights
available to the Company and its subsidiaries at law or in equity, the right to
seek and obtain any and all injunctive relief or restraining orders available to
it in courts of proper jurisdiction, so as to prohibit, bar, and restrain any
and all such breaches or violations by Executive. The prevailing party to any
legal action, arbitration or other proceeding commenced in connection with
enforcing any provision of this Section 5, including without limitation,
obtaining the injunctive relief provided by this Section 5 shall be

 

12



--------------------------------------------------------------------------------

entitled to recover all court costs, reasonable attorneys’ fees, and related
expenses incurred by such party. Executive further agrees that no bond need be
filed in connection with any request by the Company and its subsidiaries for a
temporary restraining order or for temporary or preliminary injunctive relief.

d. Additional Acknowledgements. Executive acknowledges that the provisions of
this Section 5 are in consideration of: (i) employment with Company, and
(ii) additional good and valuable consideration as set forth in this Agreement,
including, without limitation, the payments to be made under Section 4 hereof.
In addition, Executive acknowledges (i) that the business of the Company and its
subsidiaries is national in scope and without geographical limitation and
(ii) notwithstanding the state of incorporation or principal office of the
Company or any of its subsidiaries, or any of their respective executives or
employees (including the Executive), it is expected that the Company will have
business activities and have valuable business relationships within its industry
throughout the United States. Executive acknowledges that he has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Executive by this Agreement, and is in full accord as to their necessity
for the reasonable and proper protection of confidential and proprietary
information of the Company and its subsidiaries now existing or to be developed
in the future. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice, program,
contract or agreement except as explicitly modified by this Agreement; provided
that the Executive shall not be eligible for severance benefits under any other
program or policy of the Company.

7. Full Settlement; Arbitration.

a. The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement; and such amounts shall not be reduced whether or
not the Executive obtains other employment.

b. Other than with respect to the enforcement of Section 5 hereof, the Parties
agree that all claims relating to this Agreement shall be subject to arbitration
in the State

 

13



--------------------------------------------------------------------------------

of Minnesota in accordance with the rules of the American Arbitration
Association in the State of Minnesota. The non-prevailing party in such
arbitration shall pay, to the full extent permitted by law, all legal fees and
expenses (including arbitration expenses) which the prevailing party may
reasonably incur as a result of any contest pursued or defended against in good
faith by the prevailing party regarding the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by the prevailing party about the amount of any payment pursuant to this
Agreement).

8. Successors.

a. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

b. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

c. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

9. Miscellaneous.

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of Minnesota, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

b. All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

David S. Johnson

888 Woodstream Court

Lake Forest, Illinois 60045

 

14



--------------------------------------------------------------------------------

If to the Company: Michael Foods, Inc. 301 Carlson Parkway, Suite 400
Minnetonka, MN 55305 Attention: Secretary with a copy to: Thomas H. Lee Equity
Fund V, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Attention: Anthony
J. DiNovi Kent Weldon Todd Abbrecht

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

c. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

d. The company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

e. The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section (3)(c)(i)-(v) of this Agreement (unless such action is expressly waived
or consented to by the Executive), shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

f. From and after the Effective Date this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof.

g. Subject to the provisions of Section 3(d), there shall be no limitation on
the ability of the Company to terminate the Executive at any time with or
without Cause.

h. The Company shall pay upon delivery of an invoice therefore fifty percent
(50%) of the Executive’s legal fees and costs in connection with the
preparation, negotiation and execution of this Agreement, the Senior Management
Unit Subscription Agreement and the other documents contemplated hereby;
provided that, in no event shall the Company be obligated to pay more than
$7,500.00 for such fees and expenses.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

/s/ David S. Johnson

David S. Johnson MICHAEL FOODS, INC. By:  

/s/ John Reedy

Name:   John Reedy Title:   EVP & CFO MICHAEL FOODS INVESTORS, LLC By:  

/s/ John Reedy

Name:   John Reedy Title:   EVP & CFO